USDC IN/ND case 1:18-cv-00176-TLS-SLC document 12 filed 10/24/18 page 1 of 2


                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF INDIANA
                            FORT WAYNE DIVISION




SHAWN MCHUGH,                                  Case No.: 1:18-cv-00176-TLS-SLC
           Plaintiff,
      v.                                           NOTICE OF SETTLEMENT


CAPITAL ONE BANK (USA), N.A.,
           Defendant.


       NOTICE IS HEREBY GIVEN that Plaintiff, Shawn McHugh, and Defendant,
Capital One Bank (USA), N.A., (“Capital”) have settled all claims between them in this
matter. The parties are in the process of completing the final settlement documents and
expect to file a Stipulation for Dismissal with Prejudice within the next sixty (60) days.
Plaintiff requests that the Court vacate all pending deadlines and hearings in this matter.
Plaintiff also requests that the Court retain jurisdiction for any matters related to completing
and/or enforcing the settlement.


Dated: October 24, 2018                            Respectfully submitted,



                                                   By: /s/David Chami
                                                   David Chami
                                                   Price Law Group, APC
                                                   8245 North 85th Way
                                                   Scottsdale, AZ. 85258
                                                   E: david@pricelawgroup.com
                                                   Attorneys for plaintiff




                                             -1-
USDC IN/ND case 1:18-cv-00176-TLS-SLC document 12 filed 10/24/18 page 2 of 2




                            CERTIFICATE OF SERVICE
       I hereby certify that on October 24, 2018, I electronically filed the foregoing with
the Clerk of the Court using the ECF system, which will send notice of such filing to all
attorneys of record in this matter. Since none of the attorneys of record are non-ECF
participants, hard copies of the foregoing have not been provided via personal delivery or
by postal mail.


                                                  PRICE LAW GROUP, APC

                                                  /s/ Maria Marsceill




                                            -2-
